UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-79220 California Petroleum Transport Corporation (Exact name of registrant as specified in its charter) Delaware 04-323976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 3218, One International Place, Boston, Massachusetts 02110-2624 (Address of principal executive offices) (Zip Code) (617) 951-7690 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See definition of “accelerated filer and large accelerated filer”) in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[ X] No Number of shares outstanding of each class of Registrant's Common Stock as of April 30, 2007 1,000 shares Common Stock, $1.00 par value per share California Petroleum Transport Corporation Quarterly Report on Form 10-Q Six month period ended June 30, 2007 PAGE Part I Financial Information Item 1 Financial Statements Unaudited Balance Sheets as of June 30, 2007 and December 31, 2006 2 Unaudited Statements of Operations and Retained Earnings for the three and six month periods ended June 30, 2007 and 2006 3 Unaudited Statements of Cash Flows for the six month periods ended June 30, 2007 and 2006 4 Notes to the unaudited Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 9 Item 4 Controls and Procedures 10 Part II Other Information Item 1 Legal Proceedings 10 Item 1A Risk Factors 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3 Defaults Upon Senior Securities 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Item 5 Other Information 11 Item 6 Exhibits 11 Signatures 11 PART I – FINANCIAL INFORMATION CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements.The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. California Petroleum Transport Corporation (the “Company”) desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance.The words "believe," "expect," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "will," "may," "should"and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charterhire rates and vessel values, changes in demand in the tanker market, including changes in demand resulting from changes in OPEC's petroleum production levels and world wide oil consumption and storage, changes in the Company's operating expenses, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. 1 ITEM 1 – FINANCIAL STATEMENTS California Petroleum Transport Corporation Balance Sheets as of June 30, 2007 and December 31, 2006 (Unaudited) (in thousands of US$) June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents 1 1 Current portion of term loans receivable 10,146 10,096 Interest receivable 1,864 2,098 Other current assets 65 49 Total current assets 12,076 12,244 Term loans receivable, less current portion 76,703 87,651 Deferred charges and other long-term assets 686 730 Total assets 89,465 100,625 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities: Accrued interest 1,864 2,098 Current portion of term mortgage notes 10,146 10,096 Other current liabilities 65 49 Total current liabilities 12,075 12,243 Term mortgage notes, less current portion 77,389 88,381 Total liabilities 89,464 100,624 Stockholder’s equity Common stock, $1 par value; 1,000 shares authorized, issued and outstanding 1 1 Total liabilities and stockholder’s equity 89,465 100,625 See notes to the unaudited financial statements 2 California Petroleum Transport Corporation Statements of Operations and Retained Earnings for the three and six month periods ended June 30, 2007 and 2006 (Unaudited) (in thousands of US$) Three month period ended June 30, Six month period ended June 30, 2007 2006 2007 2006 Revenue Interest income 1,886 2,119 4,006 4,490 Expenses reimbursed 8 23 16 42 Net operating revenues 1,894 2,142 4,022 4,532 Expenses General and administrative expenses (8 ) (23 ) (16 ) (42 ) Amortization of debt issue costs (22 ) (22 ) (44 ) (44 ) Interest expense (1,864 ) (2,097 ) (3,962 ) (4,446 ) (1,894 ) (2,142 ) (4,022 ) (4,352 ) Net income - Retained earnings, beginning of period - Retained earnings, end of period - See notes to the unaudited financial statements 3 California Petroleum Transport Corporation Statements of Cash Flows for the Six month periods ended June 30, 2007 and 2006 (Unaudited) (in thousands of US$) Six month period ended June 30, 2007 2006 Net income - - Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred debt issue costs 44 44 Amortization of issue discount on loan receivable (44 ) (44 ) Changes in operating assets and liabilities: Interest receivable 234 251 Other current assets 28 42 Accrued interest (234 ) (251 ) Other current liabilities (28 ) (42 ) Net cash provided by operating activities - - Cash flows from investing activities Collections on loans receivable 10,942 12,056 Net cash provided by investing activities 10,942 12,056 Cash flows from financing activities Repayments of mortgage notes (10,942 ) (12,056 ) Net cash used in financing activities (10,942 ) (12,056 ) Net change in cash and cash equivalents - - Cash and cash equivalents at beginning of period 1 1 Cash and cash equivalents at end of period 1 1 Supplemental disclosure of cash flow information Interest paid 4,195 4,525 See notes to the unaudited financial statements 4 California Petroleum Transport Corporation Notes to the unaudited Financial Statements 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION California Petroleum Transport Corporation (the “Company”), a Delaware corporation, is a special purpose corporation that was organised solely for the purpose of issuing, as agent on behalf of CalPetro Tankers (Bahamas I) Limited, CalPetro Tankers (Bahamas II) Limited, CalPetro Tankers (Bahamas III) Limited and CalPetro Tankers (IOM) Limited (each an "Owner" and, together the "Owners"), serial mortgage notes and the term mortgage notes (together, “the Notes”) as full recourse obligations of the Company and loaning the proceeds of the sale of the Notes to the Owners by means of serial loans (“Serial Loans”) and term loans (“Term Loans”), to facilitate the funding of the acquisition of four vessels (the “Vessels”) from Chevron Transport Corporation ("Chevron"). The Owners currently charter three of the four Vessels to Chevron under bareboat charters which terminate in 2015.We believe the revenues generated under these bareboat charters are sufficient to cover the Owners’ obligations to the Company under the Serial and Term loans. Chevron can terminate any of the bareboat charters at specified dates prior to the expiration of the charter, if they provide the relevant Owner with the requisite notice. On April 21, 2005, pursuant to the terms of its bareboat charter agreement with CalPetro Tankers (Bahamas III) Limited or Bahamas III, the owner of the fourth vessel, Chevron terminated the bareboat charter of the single hull vessel Virgo Voyager.Under the terms of the terminated bareboat charter, Chevron paid Bahamas III a termination fee of $5,050,000. As vessel manager of Bahamas III, Frontline Ltdor “Frontline” was obligated to find an acceptable replacement charter as defined by the indenture governing the issue of the Notes that were issued on behalf of the Bahamas III and three affiliated companies. Frontline arranged a bareboat charter between Bahamas III and Front Voyager Inc, a wholly owned subsidiary of Frontline, where Front Voyager Inc agreed to charter the Virgo Voyager for an initial two year period (the “Initial Period”) with a further seven annual optional periods beginning on April 1, 2006 (“Front Voyager Charter”).On March 31, 2006, Front Voyager Inc paid Bahamas III the entire charterhire for the Initial Period of $5,050,000. The United States, the European Union and the International Maritime Organisation, or the IMO, have all imposed limits or prohibitions on the use of these types of tankers in specified markets after certain target dates which range from 2010 to 2015. In December 2003, the Marine Environmental Protection Committee of the IMO adopted a proposed amendment to the International Convention for the Prevention of Pollution from Ships to accelerate the phase out of single hull tankers from 2015 to 2010 unless the relevant flag states extend the date to 2015. Management does not know whether the single hull vessel, Front Voyager will be subject to this accelerated phase-out, and this change could result in the Vessel not being able to trade in many markets after 2010. Moreover, the IMO may still adopt regulations in the future that could adversely affect the useful life of the single hull vessels as well as the Owner’s ability to generate income which will affect the Owner’s ability to service its debt to us. The Company’s only source of funds with respect to its obligation under the Notes is the payment of the principal and interest on the serial and term loans by the Owners.Owners’ only sources of funds with respect to its obligation to the Company are the charterhire payments received from both Chevron and Front Voyager Inc, including termination payments and investment income. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).These statements reflect the net proceeds from the sale of the Notes having been applied by way ofSerial and Term Loans to the Owners to fund the acquisition of the Vessels from Chevron. 5 Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The principal accounting policies used in the preparation of these financial statements are set out below.The balance sheet as of December 31, 2006 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by US GAAP for complete financial statements. These financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 2. PRINCIPAL ACCOUNTING POLICIES (a)Revenue and expense recognition Interest receivable on the Serial and Term Loans is accrued on a daily basis.Interest payable on the Notes is accrued on a daily basis.The Owners reimburse the Company for general and administrative expenses incurred on their behalf. (b)Deferred charges Deferred charges represent the capitalization of debt issue costs.These costs are amortized over the term of the Notes to which they relate. (c)Reporting currency The reporting and functional currency is the United States dollar. (d)Cash and cash equivalents For the purpose of the statement of cash flows, all demand and time deposits and highly liquid, low risk investments with original maturities of three months or less are considered equivalent to cash. (e)Use of estimates The preparation of financial statements in accordance with US GAAP requires the Company to make estimates and assumptions in determining the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities on the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. 3. LOANS RECEIVABLE The principal balances of the Term Loans earn interest at a rate of 8.52% per annum and are being repaid over a twelve-year period which began on April 1, 2004.The loans are reported net of the related discounts, which are amortized over the term of the loans. 6 4. TERM LOANS COLLATERAL The Term Loans are collateralized by first preferred mortgages on the Vessels to the Company.The earnings and insurance relating to the Vessels have been collaterally assigned pursuant to an assignment of earnings and insurance to the Company, which in turn has assigned such assignment of earnings and insurance to JPMorgan Chase Bank as the collateral trustee.The charters with Chevron and the Chevron Guarantees (where the obligations of Chevron are guaranteed by Chevron Corporation) relating to the Vessels have been collaterally assigned pursuant to the assignment of initial charter and assignment of initial charter guarantee to the Company, which in turn has assigned such assignments to the collateral trustee.The capital stock of each of the Owners has been pledged to the Company pursuant to stock pledge agreements. The earnings and insurance relating to the Front Voyager Charter has been collaterally assigned pursuant to an assignment of earnings and insurance to the Company, which in turn has assigned such assignment of earnings and insurance to the Trustee.The Front Voyager Charter has been collaterally assigned pursuant to an assignment of charter to the Company, which in turn has assigned such assignment to the Trustee. 5. DEFERRED CHARGES Deferred charges represent the capitalization of debt issue costs.These costs are amortized over the term of the Notes to which they relate on a straight line basis. The deferred charges are comprised of the following amounts: (in thousands of $) June 30, 2007 December 31, 2006 Debt arrangement fees 3,400 3,400 Accumulated amortization (2,714 ) (2,670 ) 686 730 6. DEBT (in thousands of $) June 30, 2007 December 31, 2006 8.52% Term Mortgage Notes due 2015 87,535 98,477 Less: short-term portion (10,146 ) (10,096 ) 77,389 88,381 The outstanding debt as of June 30, 2007 is repayable as follows: (in thousands of $) Year ending December 31, 2008 10,146 2009 10,196 2010 10,256 2011 10,316 2012 10,376 2013 and later 36,245 Total debt 87,535 The term mortgage notes bear interest at a rate of 8.52% per annum with principal being repayable in accordance with a remaining sinking fund schedule which began on April 1, 2004 and interest being payable semi-annually. The term mortgage notes include certain covenants such as restrictions on the payment of dividends and the making additional loans or advances to affiliates.As of June 30, 2007, the Company was in compliance with these covenants. On April 1, 2007 the company expected to repay principal of $10.1 million however it actually repaid $10.9 million. This over payment occurred as a result of the Trustee repaying the principal due on the original sinking fund schedule of $1.416 million in respect of Bahamas III as opposed to the revised sinking fund schedule which was triggered on the termination of the initial charter with Chevron. As this overpayment cannot be reclaimed, the principal payment due on April 1, 2015 has been reduced by $0.846 million. 7 As of June 30, 2007, the effective interest rate for the term mortgage notes was 8.52%. ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Organisation and History California Petroleum Transport Corporation (the “Company”) was incorporated under the laws of the state of Delaware on May 18, 1994.The Company is a special purpose corporation that was organised solely for the purpose of issuing, as agent on behalf of the Owners, serial mortgage notes and term mortgage notes (the “Notes”) as full recourse obligations of the Company and loaning the proceeds of the sale of the Notes to the Owners (the “Loans”).The Notes were issued on April 5, 1995. Results of Operations Six months ended June 30, 2007 compared with the six months ended June 30, 2006 Amounts included in the following discussion are derived from our unaudited interim financial statements condensed for the six months ended June 30, 2007 and 2006. Interest income (in thousands of $) Three months ended June 30 Six months ended June 30, 2007 2006 2007 2006 Interest income 1,886 2,119 4,006 4,490 Interest income has decreased in the six months ended June 30, 2007 compared to the same period in 2006 primarily due to a decrease in the principal balance of loans receivable. On April 1, 2006, the Owners repaid a total principal of $10.9 million on the Loans. Interest income has decreased in the three months ended June 30, 2007 compared to the same period in 2006 as a result of loan repayments during the year, this decrease is in line with expectations. Administrative expenses (in thousands of $) Three months ended June 30 Six months ended June 30, 2007 2006 2007 2006 Administrative expenses 8 23 16 42 Administrative expenses have decreased in the six months ended June 30, 2007 compared to the same period in 2006 as a result of 2006 fees being overstated. Administration expenses have decreased in the three months ended June 30, 2007 compared to the same period in 2006 as a result of 2006 audit fees being overstated at June 30, 2006. Interest expense (in thousands of $) Three months ended June 30 Six months ended June 30, 2007 2006 2007 2006 Interest expense 1,864 2,097 3,962 4,446 8 Interest expense has decreased in the six months ended June 30, 2007 compared to the same period in 2006 primarily due to a decrease in the principal balance of loans payable. On April 1, 2006, the Company repaid a total principal of $10.9 million on the Loans. The fall in interest expense for the three months ended June 30, 2007 compared to the same period in 2006 is in line with expectations resulting from interest being paid on a lower loan principal. Expenses reimbursed (in thousands of $) Three months ended June 30 Six months ended June 30, 2007 2006 2007 2006 Expenses reimbursed 8 23 16 42 General and administrative expenses reimbursed comprise audit fees and other costs incurred by us are billed to the Owners. Refer to the discussion above on administrative expenses. Liquidity and Capital Resources The Company is a passive entity, and its activities are limited to collecting cash from the Owners and making repayments on the Notes.The Company has no source of liquidity and no capital resources other than the cash receipts attributable to the Loans. Off-balance Sheet Arrangements The Company has no off-balance sheet arrangements that have, or are reasonably likely to have, a material current effect or that are reasonably likely to have a material future effect on its financial condition, revenues or expenses, liquidity, capital expenditures or capital reserves. Critical Accounting Policies There have been no material changes to the Company’s critical accounting policies and estimates from the information provided in Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations included in its 2006 Form 10-K. ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK (a) Quantitative information about market risk The term mortgage notes are subject to redemption through the operation of a mandatory sinking fund on April 1 of each year, commencing on April 1, 2006 up to and including April 1, 2015, according to the applicable schedule of sinking fund payments set forth herein. On April 1, 2007 the company expected to repay principal of $10.1 million however it actually repaid $10.9 million. This over payment occurred as a result of the Trustee repaying the principal due on the original sinking fund schedule of $1.416 million in respect of (Bahamas III) as opposed to the revised sinking fund schedule which was triggered on the termination of the initial charter with Chevron. Because this overpayment cannot be reclaimed, the principal payment due on April 1, 2015 has been reduced by $0.846 million. 9 The sinking fund redemption price is 100% of the principal amount of term mortgage notes being redeemed, together with interest accrued to the date fixed for redemption. If a charter is terminated, the scheduled mandatory sinking fund payments on the term mortgage notes will be revised so that the allocated principal amount for the related Vessel will be redeemed on the remaining sinking fund redemption dates on a schedule that approximates level debt service with an additional principal payment on the maturity date of $7,000,000, for any of the double-hulled Vessels. The table below provides the revised scheduled sinking fund redemption amounts and final principal payments following termination of the related charters on each of the optional termination dates. (in thousands of $) Scheduled payment date Charter not terminated Charter terminated 2008 Charter terminated 2009 Charter terminated 2010 Charter terminated 2011 2008 10,146 3,187 6,339 3,187 2,984 2009 10,196 1,690 6,339 3,187 2,984 2010 10,256 1,830 3,240 3,187 2,984 2011 10,316 1,990 3,510 1,510 2,984 2012 10,376 2,160 3,810 1,630 1,090 2013 and later 36,245 14,634 27,478 12,790 10,848 87,535 25,491 50,716 25,491 23,874 (b) Qualitative information about market risk The Company was organised solely for the purpose of issuing, as agent on behalf of the Owners, the Notes as obligations of ours and loaning the proceeds of the sale to the Owners to facilitate the funding of the acquisition of the Vessels from Chevron Transport Corporation. ITEM 4 – CONTROLS AND PROCEDURES (a) Disclosure Controls and Procedures. The Company’s management including the principal executive officer and principal financial officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures as of June 30, 2007 pursuant to Rules 13a-15(e) under the Securities Exchange Act of 1934.Based on that evaluation, the Company’s management, including principal executive officer and principal financial officer concluded that the Company’s current disclosure controls and procedures were effective as of June 30, 2007. (b) Changes in Internal Control over Financial Reporting There were no material changes in the Company’s internal control over financial reporting during the second quarter of 2007. PART II - OTHER INFORMATION Item 1. Legal Proceedings None Item 1A. Risk Factors Since December 31, 2006, there have been no material changes in the risk factors as discussed in “Risk Factors” and elsewhere in our Form 10-K that was filed with the SEC on April 16, 2007. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None 10 Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our security holders in the quarter ended June 30, 2007. Item 5. Other Information None Item 6 – Exhibits Exhibit 31.1 Certification of Principal Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended Exhibit 31.2 Certification of Principal Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended Exhibit 32.1 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised. California Petroleum Transport Corporation (Registrant) Date August 13, 2007 By /s/ Nancy I. DePasquale Nancy I. DePasquale Director and President Date August 13, 2007 By /s/ R. Douglas Donaldson R. Douglas Donaldson Treasurer and Principal Financial Officer 11
